DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed 19 May 2021. Claims 16, 18-21 and 23-25 are pending in the application; claims 16 and 21 are amended; and claims 17 and 22 are cancelled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,667,292. Although the claims at issue are not identical, they are not patentably distinct from each other because As evidenced below, the prior art discloses all of the claim features of claim 16 many of which correspond to the features in claim 1 of U.S. Patent 10,667,292 and it would be obvious to one of ordinary skill in the art to omit features of the patented claim. Therefore, the claims in the instant application are obvious variants of the patented claims.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vermani et al. (US 2014/0307650 A1).

Regarding claim 16, Vermani discloses a wireless communication terminal, the terminal comprising: 
a transceiver1 (Fig. 11, 214, [0090] “the wireless device 202 may comprise…one of the STAs 106 ”; [0094] “The wireless device 202 may also include a housing 208 that may include a transmitter 210 and a receiver 212 to allow transmission and reception of data between the wireless device 202 and a remote location. The transmitter 210 and receiver 212 may be combined into a transceiver 214”); and 
a processor, wherein the processor is configured to: (Fig. 11, 204, [0090] “the wireless device 202 may comprise…one of the STAs 106 ”; [0091]-[0093] “The processor 204 typically performs logical and arithmetic operations based on program instructions stored within the memory 206. The instructions in the memory 206 may be executable to implement the methods described herein”) 
receive a preamble of data packet through the transceiver( Fig. 5, [0087]-[0088] “the DL 108 communications which are HE packets 130 may contain information sufficient to inform HE STAs 160a, 106c, 106d which devices may receive information in the HE packet 130, as discussed above”), 
wherein the data packet is comprised of the preamble including channel allocation information and a data (Fig. 5, HE-SIG-1 and DATA; [0072] “The information necessary to establish an OFDMA multiple access communication may be placed in the HE-SIG fields 455, 457, and 459 in a variety of positions. In the example of FIG. 5, HE-SIG1 455 contains the tone allocation information for OFDMA operation. ), 
wherein the channel allocation information includes an index value among pre- configured index values, wherein each of a single index value among the pre-configured index values indicates a channel configuration information of a sub-channel for receiving the data and the number of terminals (Fig. 6, [0073] “ 6 bit Group ID field similar to that currently used in IEEE 802.11ac as well as 10 bits of information to allocate sub-band tones to each of four users. The bandwidth used to deliver the packet 130 may be allocated to STAs in multiples of some number of MHz. For example, the bandwidth may be allocated to STAs in multiples of B MHz. The value of B may be a value such as 1, 2, 5, 10, 15, or 20 MHz…Each B MHz portion may be referred to as a sub-band.”; [0074] “The HE-SIG1 may further use 2 bits per user to indicate the number of sub-bands allocated to each STA. This may allow 0-3 sub-bands to be allocated to each user. The group-id (G_ID) concept from 802.11ac may be used in order to identify the STAs which will receive data in an OFDMA packet. This 6-bit G_ID may identify up to four STAs, in a particular order, in this example”; ), and 
wherein each of the single index value among the pre-configured index values is related to two or more different subchannel bandwidths allocated to respective terminals ([0076] “In this example, the first two bits give the number of sub-bands for the first user identified by the G_ID. Here, user-1 is given "11" sub-bands. This may correspond to user-1 receiving 3 sub-bands. If each sub-band is 5 MHz, this may mean the user-1 is allocated 15 MHz of spectrum. Similarly, user-2 also receives 3 sub-bands, while user-3 receives zero sub-bands, and user-4 receives 2 sub-bands. Thus, this allocation may correspond to a 40 MHz signal, in which 15 MHz is used for both user-1 and user-2, while user-4 receives 10 MHz, and user-3 does not receive any sub-bands.”), and
receive, through the transceiver, the data of the data packet based on the index value ([0074] “The group-id (G_ID) concept from 802.11ac may be used in order to identify the STAs which will receive data in an OFDMA packet.”; [0077] “The training fields and data which is sent after the HE-SIG symbols is delivered by the AP according to the allocated tones to each STA.”).

Regarding claim 18, Vermani discloses the wireless communication terminal of claim 16, wherein the channel allocation information indicates number and bandwidth of one or more subchannels constituting each channel ([0076] “In this example, the first two bits give the number of sub-bands for the first user identified by the G_ID. Here, user-1 is given "11" sub-bands. This may correspond to user-1 receiving 3 sub-bands. If each sub-band is 5 MHz, this may mean the user-1 is allocated 15 MHz of spectrum. Similarly, user-2 also receives 3 sub-bands, while user-3 receives zero sub-bands, and user-4 receives 2 sub-bands. Thus, this allocation may correspond to a 40 MHz signal, in which 15 MHz is used for both user-1 and user-2, while user-4 receives 10 MHz, and user-3 does not receive any sub-bands.”).

Regarding claim 19, Vermani discloses the wireless communication terminal of claim 16,
wherein one or more predetermined bits of the channel allocation information indicates whether the data transmission is performed in units of a subchannel less than a 20 MHz channel (Fig. 6, [0073] “6 bit Group ID field similar to that currently used in IEEE 802.11ac as well as 10 bits of information to allocate sub-band tones to each of four users. The bandwidth used to deliver the packet 130 may be allocated to STAs in multiples of some number of MHz. For example, the bandwidth may be allocated to STAs in multiples of B MHz. The value of B may be a value such as 1, 2, 5, 10, 15, or 20 MHz. The values of B may be provided by the two bit allocation granularity field of FIG. 6. For example, the HE-SIG 155 may contain one two-bit field, which allows for four possible values of B).

Regarding claim 20, Vermani discloses the wireless communication terminal of claim 16, wherein the preamble is received in units of a 20MHz channel (Fig. 1, [0062] disclosing use of 20 MHz channels and other sizes and combinations).

Regarding claims 21 and 23-25, the claims are directed towards the method performed by the wireless communication terminal of claims 16 and 18-20; therefore claims 21 and 23-25 are rejected on the grounds presented above for clams 16 and 18-20.

Response to Arguments
Double Patenting
Applicant’s amendments are ineffective at overcoming the double patenting rejection presented in the previous office action; therefore, the rejection is maintained.

Claim Rejections - 35 USC § 102
Applicant's arguments filed 19 May 2021, hereafter “remarks”, have been fully considered but they are not persuasive. Applicant argues the reference of record Vermani does not disclose, “each of a single index value…wherein each of the single index value among the pre-configured index values is related to two or more different subchannel bandwidths allocated to respective terminals.” (See remarks, pp 4-7). Examiner respectfully disagrees. Vermani discloses an index value of 10 bits of information to allocate sub-band tones to each of four users ([0073]). In the exemplary embodiment, two bits indicate a sub-band granularity and the remaining 8 bits indicate the number of sub-bands allocated to each user. The example of Figure 6 discloses one predetermined index value which is all that is required to satisfy the claim. Applicant appears to misconstrue the feature of “sub-band granularity” in Vermani as corresponding to the claimed index. However, examiner clearly indicated the finding of the group ID and 10 bits of information depicted in Fig. 6 as corresponding to the claimed “index”. Further, applicant appears to misconstrue the grounds of rejection of the sub-band granularity corresponding to the claimed “two or more subchannel bandwidths.” Examiner does not hold the sub-band granularity of Vermani as “the index” or “two or more subchannel bandwidths allocated to respective terminals”. It is the combination of the sub-band granularity and the 2 bits per user to indicate the number of sub-bands allocated to each STA allowing 0-3 sub-bands to be allocated to each user in the index of Fig. 6 which shows a plurality of subchannel bandwidths. For example, the index can specify user 1 is allocated a subchannel bandwidth of 5MHz with a value of B=0 and the number of sub-bands allocated to user 1 set to 1 while at the same time the index can specify a subchannel bandwidth allocated to user 2 is 10 MHz when the number of sub-bands allocated to user 2 is set to 2. For these reasons, examiner is not persuaded by applicant’s remarks.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi et al. (US 2016/0072654 A1) discloses features of High Efficiency Wireless Local Area Network packet structures related to the claims; Lee et al. (US 2017/0214561 A1) discloses techniques for High Efficiency Wireless Local Area Network resource allocation signaling related to the claims of the instant application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461